PER CURIAM.
Appellant was charged with burglary, possession of burglary tools, and grand larceny. He was convicted as charged on all three counts. The evidence was sufficient to support his convictions on the first two counts. However, the evidence adduced as to the value of the property taken under the larceny count was insufficient to prove grand larceny.
The evidence on this point showed that a tool box, certain office equipment, and two cases of blasting material were taken. The sole evidence adduced as to value related only to the value of the blasting material, which totalled $28.80. The jury was left to its own devices to determine the value of the rest of the items. Since there was no showing by means of competent evidence that the value of the items taken was $100 or more, appellant is entitled to have his conviction for grand larceny reduced to petit larceny. See Smart v. State, 274 So.2d 577 (Fla. 2d DCA 1973).
In view whereof, the judgments and sentences for burglary and possession of burglary tools herein are affirmed; but the judgment and sentence for grand larceny is vacated and the cause is remanded for entry of a judgment of guilt of petit larceny and the imposition of an appropriate sentence therefor.
HOBSON, Acting C. J., and McNULTY and SCHEB, JJ., concur.